                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                           DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                               LITIGATION BUREAU
                                          Writer’s Direct Dial: (212) 416-8528

                                                              August 4, 2021


    EMAIL and MAIL
    Jo Anne Simon
    Jo Anne Simon P.C.
    356 Fulton Street, 3rd Floor
    Brooklyn, NY 11201
    Tel: 718-852-3528
    JoAnne@joannesimon.com

            Re:     T.W. v. NYS Board of Law Examiners, et al.
                    1:16-cv-03029 (RJD) (RLM)

    Dear Jo Anne:

           Our office represents Defendants New York State Board of Law Examiners and the
    individually named Board members (collectively “Defendants”) in the above-referenced action.
    In accordance with Judge Dearie’s Individual Motion Practices (III, §D), I have enclosed the
    Defendants’ Second Supplemental Memorandum of Law in Further Support of Defendants’
    Motion to Dismiss, dated August 4, 2021. An electronic copy has been emailed to all noticed
    counsel on ECF this afternoon. A hard copy will be delivered to your office.

                                                     Sincerely,

                                                          s/ Elizabeth A. Figueira

                                                     Elizabeth A. Figueira
                                                     Assistant Attorney General



    cc:     All counsel via ECF (cover only)
            Ellen Mulqueen (via ECF and mail)
                   225 Cadman Plaza East, Brooklyn, NY 11201




                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
